Citation Nr: 1415133	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-31 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to accrued benefits, to include a claim for special monthly pension to include aid and attendance and a claim for the expenses of last sickness and burial.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran had honorable military service in the United States Army from August 1942 to October 1945.  The Veteran died in July 1991.  The Veteran may have been married at the time of his death and the appellant is the Veteran's and his purported widow's niece.  The purported widow passed away in April 2005. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 letter decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2011, the Board remanded the appellant's claim.  The agency of original jurisdiction (AOJ) continued the previous denial of the claim in an April 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that the appellant was scheduled to attend a hearing before RO personnel in August 2009 but in a statement dated in that same month she indicated that she would not be able to attend.  She further appeared to request that the hearing be rescheduled at a later date.  However, in a statement dated April 2011, the appellant specifically stated that she did not desire a hearing before RO personnel.  Accordingly, her hearing request is deemed withdrawn.  See 38 C.F.R.   § 20.704(d).

Additionally, evidence has been associated with the Veteran's claims folder unaccompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).  However, as the Board is remanding this claim, the AOJ will have an opportunity to review this newly submitted evidence before readjudicating the claim.   
The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appellant's claim in February 2011, in part, in order for the Appeals Management Center (AMC) to contact the Social Security Administration (SSA) to discover whether the appellant's aunt (the Veteran's claimed widow, I.B.) was receiving SSA in her own right or as the spouse of the Veteran and to see if it had copies of any marriage certificates and divorce decrees of the Veteran and the aunt.  The AMC thereafter contacted SSA in March 2011 and in a March 2011 response, the SSA informed the AMC that no medical records could be obtained for either the Veteran or I.B.  The AMC submitted another request to SSA in November 2011, specifically requesting SSA to furnish information as to whether the Veteran listed I.B. as his spouse, if he received SSA benefits as a married individual, if I.B. received benefits as a result of her marriage to the Veteran or as a single/divorced individual, if either party listed each other as their appropriate survivor, and if any copies of certificates or marriage/marriage licenses along with any divorce decrees could be provided.  In an April 2012 response, SSA reported that the Veteran listed I.B. as his spouse on his SSA record, and that I.B. received spouse's and survivors benefits, although benefits are not paid based on marriage.  Furthermore, I.B.'s folder was destroyed so SSA did not have proof of her listing the Veteran as a spouse.  The Veteran was eligible for benefits on her record but received a higher benefit on his own record.  SSA did not have copies of the marriage license, and SSA needed to see the marriage license to pay the benefits.

With regard to SSA's finding that both the Veteran's and I.B.'s medical records could not be obtained, I.B.'s SSA folder was destroyed, and that no copies of a marriage license were of record, as the SSA informed the RO that it was unable to locate these records, the Board finds that all efforts to obtain said records have been exhausted and any additional attempts to obtain the records would be futile. 

However, the appellant has not been provided with notice pursuant of 38 C.F.R.      § 3.159(e) that these records from SSA could not be obtained.  Under 38 C.F.R.      § 3.159(e), when VA becomes certain that Federal records do not exist or that further efforts to obtain them would be futile, then VA must provide the appellant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the appellant is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the appellant in this matter.  As such, the Board finds it has no choice but to remand this claim and direct the RO to inform the appellant of the unavailability of records identified by SSA in the April 2012 response, pursuant to 38 C.F.R. § 3.159(e), and provide her the opportunity to provide a copy of the identified records to the VA.  See also M21-1 MR, Part I, Chapter 1, Section C, 5(f).

Additionally, the Board remanded the appellant's claim in February 2011 in order to obtain the Veteran's Vocation Rehabilitation folder which appeared to have been retired to the Fort Worth Records Center.  Thereafter, in March 2011, an email request for the Veteran's Vocation Rehabilitation folder was made, and in a subsequent email response dated March 2011, the Vocation Rehabilitation & Education (VR&E) department had no record of the Veteran or any indication that he filed a VR&E claim.  Crucially, however, it does not appear that the Fort Worth Records Center was contacted for this matter.  Indeed, the record does not document any other attempt to obtain the Veteran's Vocation Rehabilitation folder.  As such, on remand, the RO should ensure that the Fort Worth Records Center is contacted in order to locate the Veteran's Vocation Rehabilitation folder, and such should be documented in the record.

Accordingly, the case is REMANDED for the following action:

1. The AMC should notify the appellant and identify the specific records the SSA was unable to provide in its April 2012 response to request for records, in particular its finding that both the Veteran's and I.B.'s medical records could not be obtained, I.B.'s SSA folder was destroyed, and that no copies of a marriage license between the Veteran and I.B. were of record.  The AMC should thereafter (a) briefly explain the efforts made to obtain those records; (b) describe any further action to be taken with respect to the claim; and (c) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2. The AMC should attempt to obtain the Veteran's Vocation Rehabilitation folder which appears to have been retired to the Fort Worth Records Center.  See the cover of Volume 1 of the claims folder.  All attempts to obtain this folder should be fully documented in the claims folder. 

If after continued efforts to obtain these Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

3. The AMC should review the claims folder and 
ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4. Thereafter, ensure that the development above has 
been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the claim currently on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


